Title: To George Washington from Henry Knox, 25 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War department. July 25th 1794
               
               In obedience to your directions respecting the papers transmitted by Augustus George Christian Elholm in a letter dated the State of Georgia July the 9th 1794 I have the honor to state my opinion thereon as follows,
               First. That the President of the United States cannot with propriety hold direct correspondence with the self constituted body which Mr Elholm says he shall represent.
               Second That such correspondence would be inconsistent with the dignity of the President and humiliating to the legal authorities of the State of Georgia.
               Third, That Mr Elholm be told informally by the head of the department who shall be charged with his Affairs that the President of the United States will always hear with the utmost readiness and redress as far as in his power any grievances exhibited to him by the executive or legislative of a State But that they only can represent the situation of a State and to such only can any answer be given. I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox
               
            